THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

SELECT|VE |NSURANCE COMPANY
OF AMER|CA,

Plaintiff,

v. : 3:17-CV-2376
' (JUDGE MARlANl)

ROBYN NOV|TSKY, individually
and as Executrix of the Estate of
Kevin C. Novitsky, deceased,
VlLLAGE AUTO SALES, |NC., and
PATR|C|A NOV|TSKY, individually
and as the Executrix of the Estate
of Ciement Novitsky, deceased,

Defendants.

ORDER

{z[/
AND NOW, THlS DAY OF MARCH 2019, upon consideration of

Defendants’ motions for summary judgment (Docs. 9, 44) and Plaintiff’s cross-motions for
summary judgment (Docs. 17, 47), for the reasons set out in the simultaneously filed
Memorandum, lT lS HEREBY ORDERED THAT:

1. The Motion for Summary Judgment of Defendants, Robyn Novitsky, individually and
as Executrix of the Estate of Kevin C. Novitsky, Deceased, and Village Auto Sa|es,
|nc., (Doc. 9) is DENlED;

2. insofar as the document titled “Defendant, Patricia Novitslq/, individually and as

Executrix of the Estate Ciement Novitsky, Deceased’s Notice of Joinder Re: Motion

 

for Summary Judgment of Defendants, Robyn Novitsky, individually and as Executrix
of the Estate of Kevin C. Novitsky, Deceased” (Doc. 44) is presented, argued, and
construed as an independent motion for summary judgment, the motion is DENlED;

3. P|aintitf Seiective’s Notice of Cross-Motion for Summary Judgment (Doc. 17) is
GRANTED;

4. P|aintifi Seiective’s Notice of Cross-Motion for Summary Judgment Against Patricia
Novitsky (Doc. 47) is GRANTED;

5. The Cierk of Court is directed to enter judgment in favor of P|aintiff and close this

CaSe.

 

 

bert D.“m§iani
United States District Judge

